Citation Nr: 0723697	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a mental 
disability, claimed as due to alcohol consumption.

2.  Eligibility for nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in August 2005.

The Board notes that the veteran's July 2004 notice of 
disagreement included a statement indicating that the veteran 
desired to testify at a hearing before the Board.  However, 
subsequently, the veteran's August 2005 substantive appeal 
submission indicated that he no longer desired a Board 
hearing.  Under these circumstances, the Board considers the 
veteran's July 2004 request for a Board hearing to have been 
withdrawn.


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability.

2.  Applicable law precludes an award of VA compensation for 
alcohol abuse disability which is not secondary to or a 
symptom of a service-connected disability.

3.  The veteran does not currently suffer from a diagnosed 
chronic mental disability related to his active duty service.

4.  The veteran did not have service during a period of war.


CONCLUSIONS OF LAW

1.  VA compensation may not be paid for the veteran's alcohol 
abuse disability as a matter of law.  38 U.S.C.A. §§ 105, 
1131 (West 2002).

2.  A chronic mental disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in such service.  Neither 
has any mental disability been caused or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2006).

3.  The veteran is not eligible for non-service-connected 
disability pension.  38 U.S.C.A. §§ 1501(4), 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In March 2004 and April 2004 
letters, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the March 2004 and April 2004 letters were 
sent to the appellant prior to the July 2004 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the April 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed mental disability.  However, there has been no 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with March 
2004 and April 2004 letters notifying him to submit evidence 
detailing the nature and history of his claimed disability.  
The absence of further notice presents no prejudice to the 
veteran as the Board finds below that service connection is 
not warranted for a mental disability; no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide these issues 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection because there is 
no evidence of pertinent disability in service or for many 
years following service.  Even if the veteran can be 
diagnosed with any current mental disability, there is no 
evidentiary indication that any such disability was incurred 
during service or for over four decades following service.  
See Charles v. Principi, 16 Vet.App. 370 (2002).  Indeed, in 
view of the absence of any abnormal findings or complaints 
during service, the negative examination performed at 
separation from service, and the absence of any suggestion of 
mental disability until over 40 years post-service, any 
opinion relating a current mental disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The Board also notes 
that the veteran's current claim of service connection  for a 
mental disability features a discussion of alcohol abuse 
during service, but disability due to  alcohol abuse is 
barred as a matter of law.  The duty to assist is not 
invoked, even under Charles, where 'no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.'  38 U.S.C.A. § 5103A(a)(2).

The RO has not sent the veteran a VCAA notice that addresses 
the evidence necessary to substantiate a claim for 
eligibility for non-service-connected pension.  With regard 
to that claim, the facts are not in dispute.  The claim in 
the veteran's case turns on whether the veteran had wartime 
service.  The Board finds herein that the veteran did not 
have wartime service.  The veteran does not dispute the 
documented dates of his service.  Therefore, there is no 
reasonable possibility that any notice or assistance would 
aid in substantiating the pension claim.  As a result, any 
deficiencies of VCAA notice or assistance are moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet.App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Service Connection

This appeal involves a claim of entitlement to service 
connection for a mental disability.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim appears to be 
that he suffers from disability due to excessive consumption 
of alcohol, and that this behavior began during his service 
and was caused by influences he was exposed to because of his 
service.  In this regard, the veteran's filing of this claim 
cites "mental disability because I drank alcohol every day 
since I was in the service.  Never drank until I join the 
Navy. ...  We had a lot of ships party that learn me how to 
drink when I was 17 years old."  The Board understands the 
veteran's claim, but unfortunately must find that it cannot 
be granted as a matter of law.

For purposes of this case it should be noted here that 
personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  Moreover, Congress has determined that VA 
compensation may not be paid for disability due to alcohol 
abuse.  38 U.S.C.A. §§ 105(a), 1131.

The veteran maintains that he suffers from an alcohol induced 
mental disability.  However, 38 U.S.C.A. § 1131 states that 
"no compensation shall be paid if the disability is the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs."  The veteran's claim based on alcohol 
abuse, including for a mood disorder due to alcohol abuse, is 
therefore precluded by law.  See Sabonis v. Brown, 6 Vet.App. 
426 (1994) (in the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law); see also 38 U.S.C.A. § 3.105(c).

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit has held that the statutory 
provisions, when read in light of its legislative history, 
does not preclude a veteran from receiving compensation for 
alcohol or drug-related disabilities arising secondarily from 
a service-connected disability, or from using alcohol or 
drug-related disabilities as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F. 3d 1368 (Fed.Cir. 2001).  However, in the 
present case the veteran is not service-connected for any 
disability, so there is no avenue for considering service 
connection on a secondary basis.

The Board has also considered whether the veteran's claim may 
be granted in terms of direct service connection for any 
mental disability beyond alcoholism, but can find no basis in 
the record to support such a grant.  The record is silent as 
to any treatment or complaints of any mental disorder until 
at least December 2003, nearly 43 years after discharge.  The 
service medical records and service personnel records contain 
no suggestion of any complaints or treatment for any 
psychiatric disability or mental disorder manifesting during 
service.

In passing, the Board acknowledges that the veteran's 
discharge from service involved circumstances in which events 
were evaluated and characterized as potentially reflecting a 
psychiatric deviation on the part of the veteran.  However, 
records show that the behavior involved was specifically 
determined to not reflect any psychiatric pathology when the 
veteran was interviewed for evaluation around December of 
1960; it was formally determined that "social" factors were 
more likely relevant than any psychiatric features.  
Furthermore, the veteran's December 1960 discharge 
examination certified that the veteran demonstrated 
clinically normal psychiatric health and no pertinent 
abnormalities were noted nor did the veteran report any 
complaints of psychiatric symptoms or any manifestations of a 
mental disorder.  This suggests that neither the veteran nor 
trained medical professionals believed that the veteran 
suffered from a psychiatric disability or mental disorder at 
the time of discharge from service.

There is no diagnosis of any chronic psychiatric disorder or 
mental disability in the record.  The Board does note that 
the veteran did produce a "positive" VA depression screen 
in December 2003.  The Board observes that the veteran had 
previously, in October 2002, responded to VA mental health 
evaluation questions by denying being often "bothered by 
feeling down" and denying being often "bothered by little 
interest or pleasure in doing things."

Even assuming, for the sake of the veteran's argument, that 
the December 2003 positive depression screening reflects a 
diagnosable depression pathology, there is no competent 
evidence in the record suggesting chronicity and a causal 
clinical link between any current chronic depression 
pathology and service; there is no evidence suggesting any 
diagnosis or complaints suggestive of clinical depression, or 
any clinical mental disability, during service or for nearly 
43 years following service.  This lengthy period without 
evidence of pertinent treatment, diagnosis, or complaint 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

The Board is thus presented with an evidentiary record which 
does not show a psychiatric disability or mental disorder 
during service, at the time of discharge from service, or for 
nearly 43 years following service.  The Board acknowledges 
that, by advancing this claim, the veteran himself may be 
asserting that he currently suffers from a psychiatric 
disability or mental disorder linked to his service.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

Because there is no competent evidence suggesting a causal 
link between any current diagnosed chronic mental disability 
(outside of alcoholism) and service, and because of the 
length of time following service prior to any competent 
evidence of any mental disability (outside of alcoholism), 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
mental disability.  Moreover, to the extent that any 
disability may stem from consumption of alcohol, alcohol 
consumption may not be the basis of a grant of service 
connection as a matter of law.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

Eligibility for Pension

A veteran of a period of war may be eligible for non-service-
connected disability pension, i.e., pension for veterans who 
are permanently and totally disabled from non-service-
connected disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  
The veteran's period of service, from July 31, 1959 to 
December 23, 1960, is not included in any period of war, as 
defined for VA benefits purposes in 38 U.S.C.A. § 1501(4) and 
38 C.F.R. § 3.2.  The veteran does not dispute the dates of 
service shown in his service separation document, DD Form 
214.  As the veteran did not have service during a period of 
war, he is not eligible for non-service-connected disability 
pension.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


